IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


SEAN LAVELLE BARLEY,                      :   No. 12 WAP 2015
                                          :
                  Appellant               :   Appeal from the Order of the
                                          :   Commonwealth Court dated April 21,
                                          :   2015 at No. 209 M.D. 2015.
            v.                            :
                                          :
                                          :
WAYNE J. GAVIN AND PENNSYLVANIA           :
BOARD OF PROBATION AND PAROLE,            :
                                          :
                  Appellees               :


                                     ORDER


PER CURIAM
      AND NOW, this 16th day of February 2016, the Order of the Commonwealth

Court is AFFIRMED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.